DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election with traverse of species 1, Fig. 2 & 3, claims 1-3, 6-11, 14 and 18, in the reply filed on 11/15/2021 is acknowledged.  The traversal is on the ground(s) that searching the subject matter of species I-V does not place a serious burden on the Examiner. This is not found persuasive because as stated in the Requirement for Restriction dated 09/15/2021, each species would be require a search with a unique text search because each species requires either a control valve or a butterfly along with a different arrangement of connecting pipes.  For example, one search would require a text search for a control valve. Another search would require a text search for a butterfly valve.  In addition, another search would require a text search for a plurality of control valves with each control valve only connected with a single insulated pipe, while yet another search would require a text search for a single control valve connected to a plurality of insulated pipes.  Furthermore, finding prior art that covers one species would not cover the other species and would require additional search for the other species.  
The requirement is still deemed proper and is therefore made FINAL.  
Claims 4-5, 12-13, 15-17 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Additionally, Claim 8 is also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 11/15/2021.

Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7, 9, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mondal 2017/0268535.
Regarding Claims 1 and 9, Mondal teaches a gas turbine engine 110, comprising: 
a fan section 138; 
a compressor section 122, 124, the compressor section having a low pressure compressor 122 and a high pressure compressor 124; 
a combustor section 126; 
a turbine section 128, 130; and
 the high pressure compressor 124 includes a clearance control system 151 (seen in Figs. 2-3), the clearance control system 151 comprising: 
a control valve 161 fluidly coupled to a source 322 of bleed air 165 of the high pressure compressor 124, the control valve configured for movement between a first position (partially closed) and a second position (closed valve at point where 157 meets 161) ([0033-0037]; Fig. 3); 
an insulated pipe 157 fluidly coupled to the control valve 161; and 
the control valve 161 redirects a portion of the source 322 of bleed air 165 towards an inner case structure 216 of the high pressure compressor 124 and thereafter to the insulated16 pipe 157 when it is in the first position (partially closed), and the source 322 of bleed air 165 is not redirected towards the inner case structure 216 (going through pipe 159 only) of the high pressure compressor 124 and the insulated pipe 157 when the control valve is in the second position (closed valve at point where 157 meets 161) ([0033-0037]; Fig. 3).  
Regarding Claims 6 and 14, Mondal teaches the invention as claimed and as discussed above for claims 1 and 9, respectively, and Mondal further teaches

Regarding Claim 7, Mondal teaches the invention as claimed and as discussed above for claim 1, and Mondal further teaches
the insulated pipe 157 thermally insulates (implicit; seen in Fig. 3) the redirected portion 340 of the source of bleed air 165 from other sources of bleed air that are at a higher temperature than the redirected portion 340 of the source of bleed air 165 (Fig. 3.  Figure depicts pipe 157 that is outside the casing 118 through which redirected bleed air 340 flows toward the control valve 161, thus isolated from other bleed air that’s at a higher temperature.)
Regarding Claim 18, Mondal teaches a method of cooling a portion 216 of a high pressure compressor 124 of a gas turbine engine 110, comprising: 
fluidly coupling a control valve 161 fluidly of a clearance control system 151 to a source 322 of bleed air 165 of the high pressure compressor 124, the control valve 161 configured for movement between a first position (partially closed) and a second position (closed valve at point where 157 meets 161) ([0033-0037]; Fig. 3); 
fluidly coupling an insulated pipe 157 to the control valve 161; and 
redirecting a portion of the source 322 of bleed air 165 towards an inner case structure 216 of the high pressure compressor 124 and thereafter to the insulated16 pipe 157 when it is in the first position (partially closed), and the source 322 of bleed air 165 is not redirected towards the inner case structure 216 (going through pipe 159 only) of the high pressure compressor 124 and the insulated pipe 157 when the control valve is in the second position (closed valve at point where 157 meets 161) ([0033-0037]; Fig. 3).  
While Mondal teaches an apparatus, it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device,” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2212.02.
Mondal’s apparatus would, in its normal and usual operation, necessarily perform the claimed method.  Therefore, claim 18 is rejected as anticipated by Mondal.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over by Mondal, as applied to claims 1 and 9, respectively, and further in view of  Mortzheim 6412270. 
Regarding Claims 2 and 10, Mondal teaches the invention as claimed and as discussed above for claims 1 and 9, respectively.  However, Mondal does not teach the source of bleed air is from a stage 3 of the high pressure compressor.
Mortzheim teaches (in col. 1, l. 59 – col. 2, l. 17) that bleed air with a lower pressure and temperature is extracted from an early compressor stage in order to cool downstream components.  The lower pressure and temperature of the bleed air, provide an advantage of less amount of the bleed air being required for cooling downstream components and improving performance and live span of the cooled components.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify source 322 of bleed air 165 of Mondal and incorporate Mortzheim’s teachings to have the source 322 of bleed air 165 be from stage 3 of the high pressure compressor 124, in order to reduce the amount of bleed air required for cooling and to improve the live span and performance of the cooled components (Mortzheim; Col. 2 ll. 15-17).
Therefore, the prior art recognizes the location where the bleed air is extracted from, referred as the stage of the high pressure compressor, to be a result effective variable that affects the amount of bleed air required used cooling and affecting the live span and performance of the cooled components, therefore lending itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of “the source of bleed air is from a stage 3 of the high pressure compressor” is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claims 3 and 11, Mondal teaches the invention as claimed and as discussed above for claims 1 and 9, respectively.  However, Mondal does not teach the inner case structure is a stage 6 inner case structure of the high pressure compressor.
Mortzheim teaches (in col. 1, l. 59 – col. 2, l. 17) that bleed air with a lower pressure and temperature is extracted from an early compressor stage in order to cool downstream components.  The lower pressure and temperature of the bleed air, provide an advantage of less amount of the bleed air being required for cooling downstream components and improving performance and live span of the cooled components.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the inner case structure 216 of the high pressure compressor 124 of Mondal and incorporate Mortzheim’s teachings to have inner case structure 216 be a stage 6 inner case structure 216 of the high pressure compressor 124, in order to provide cooling to the components located in stage 6 and improve the live span and performance of the cooled components (Mortzheim; Col. 2 ll. 15-17). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741